           Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 1 of 7



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                    Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                      DECLARATION              IN
                                                 SUPPORT OF SPECIAL MOTION TO
16 vs.                                           STRIKE, OR, ALTERNATIVELY,
                                                 MOTION TO DISMISS PLAINTIFF’S
17 SARAH MICHELLE REICHWEIN aka ISIS             COMPLAINT
   AGORA LOVECRUFT, an individual,
18
                                                 REDACTED VERSION OF
             Defendant.
19                                               DOCUMENT SOUGHT TO BE SEALED

20

21

22

23

24

25

26

27

28

             DECLARATION                 ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                     (No. 4:19-cv-01751-DMR) – 1
             Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 2 of 7



 1
            I,             hereby declare:
 2
            1.       I am a female, adult individual, age 24. I presently reside in Boston,
 3
     Massachusetts. On July 14, 2019, I signed a declaration similar to this one under the pseudonym
 4
     “Jane Doe” and signed “JD,” fearing harassment and retaliation if I used my real name. I am
 5
     agreeing now to use my real name, provided that my name, and certain geographical information
 6
     which could help third parties unrelated to this case identify me, are filed under seal and redacted
 7
     from public view. I continue to implore the plaintiff, Peter Todd, in the civil action known as
 8
     Todd v. Lovecruft, No. 3:19-cv-01751 (filed in the United States District Court for the Northern
 9
     District of California), his attorneys, and their agents, not to divulge my name, in court filings or
10
     otherwise.
11
            2.       On or about February 10, 2018, I was speaking to a friend, Zooko, when the
12
     subject of predatory sexual behavior by men in computer tech, my field, arose. Based on that
13
     conversation, Zooko put me in touch with Isis Lovecruft, with whom I was familiar but not
14
     acquainted.
15
            3.       On or about February 15, 2018, Isis and I began to communicate over the
16
     messaging platform Signal. In the course of those communications, I informed Isis that I was
17
     raped by Peter Todd in May 2017. Specifically, I told Isis, in substance, all of the following:
18
                  a. While I was studying abroad in                         , I invited Peter Todd, whom
19
                     I then considered a friend, to visit me, since he was passing through Germany at
20
                     the time.
21
                  b. On the day of Mr. Todd’s arrival, I was sleep deprived, having a taken a midterm
22
                     that day. I have a neurological sleep disorder which causes me to have ‘sleep
23
                     attacks,’ during and after which I experience such symptoms as cognitive deficits
24
                     and temporary paralysis.
25
                  c. As we walked around, I felt an attack coming on. I told Mr. Todd all the
26
                     symptoms he could expect to see.
27
                  d. Then my legs buckled in the street and Mr. Todd helped me back up. He
28

                 DECLARATION                  ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                          (No. 4:19-cv-01751-DMR) – 2
             Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 3 of 7



 1
                    expressed concern and said that we should get me to the nearest hotel room where
 2
                    I could sleep and wait out the symptoms. Since I was not near home, I agreed.
 3
                 e. When we got to Mr. Todd’s hotel room, I tried to sleep on the couch so I didn’t
 4
                    give him any wrong signals, but he physically crowded me and badgered me into
 5
                    sleeping in his bed. He then got into bed with me.
 6
                 f. I fell asleep and woke up, still under the effects of the attack.
 7
                 g. We then went to dinner, where Mr. Todd tried to impress me with his influence,
 8
                    connections, and money, telling me he could offer me a job.
 9
                 h. After dinner, I went back to Mr. Todd’s room with him, feeling a sense of
10
                    obligation to hang out with him a little longer because he had paid for dinner.
11
                 i. Mr. Todd started asking me about my midterm while pushing physical
12
                    boundaries. I tried to leave three or four times, announcing each time that I
13
                    should leave, but each time, he pulled me down onto his lap.
14
                 j. I gave up resisting. Realizing I couldn’t leave, I just thought, ‘this is the way
15
                    things will go.’ I consider what happened next rape, and told Isis so.
16
                 k. Afterward, I locked myself in the hotel bathroom and sobbed for three or four
17
                    hours. At about 5:00 am, I left and walked home, crying the whole way.
18
            4.      Later that day or soon thereafter, Mr. Todd messaged me saying he had slept well
19
     and asking if I had. I did not respond. I have not interacted with Mr. Todd since that night in
20
     May 2017.
21
            5.      Exhibit A attached hereto contains true and correct copies (screenshots) of part of
22
     my February 15, 2018 Signal message exchange with Isis Agora Lovecruft, referenced above
23
     and in my July 14, 2019 declaration, including my statement to Isis, “he [Peter Todd] raped me.”
24
     My messages to Isis in this Signal exchange are in the blue bubbles aligned on the right margin,
25
     and Isis’s messages to me are in the light gray bubbles aligned on the left margin.
26
            6.      Again, I implore anyone who is made aware of the contents of this declaration, or
27
     of the message exchange in Exhibit A, to preserve my anonymity.
28

                 DECLARATION                  ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                          (No. 4:19-cv-01751-DMR) – 3
     Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 4 of 7



 1
     I swear under penalty of perjury that the foregoing is true and correct.
 2

 3
     Dated: August 4, 2019                         _                              ____
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

       DECLARATION                    ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                  (No. 4:19-cv-01751-DMR) – 4
     Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 5 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                   EXHIBIT “A”
27
28
Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 6 of 7
Case 4:19-cv-01751-DMR Document 30-3 Filed 08/05/19 Page 7 of 7
